DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present office action is based upon the Applicant’s claims filed on 01/22/2021. Claim 5 is canceled, Claims 1-4, 12, 14-16, 18 and 20 are amended, Claim 21 is newly added claim, Claims 1-4 and 6-21 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Abstract/Specification objections have been withdrawn in view of amendments.
Claim interpretation under 35 U.S.C 112(f) has been withdrawn in view of claim amendments.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Mimura et al. (US 2020/0172122), Gokan et al. (US 20190034742) and Kim (US 2018/0173224) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. Others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4, 6-19 and 
Regarding Claim 20, the closest prior arts, Mimura et al. (US 2020/0172122), Gokan et al. (US 20190034742) and Kim (US 2018/0173224) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 20. Others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 20. Therefore, Claim 20 is considered novel and non-obvious and is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664